DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 1, 5-8, 11, and 12 are allowable. The restriction requirement between Group I and Group II, and between the three “Meniscus substitute” embodiments, as set forth in the Office action mailed on 27 January 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 27 January 2022 is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Samson G. Yu on 05 May 2022.
The application has been amended as follows: 

1. (Currently amended) A meniscus substitute sized and configured to be placed between a femur and a tibia of a patient, the meniscus substitute comprising: 
a base body[[sized and configured to be disposed on a tibial plateau of a tibia [[
a polymer joint body[[having a lower surface disposed on the base body and an upper articulating surface sized and configured to engage a femoral condyle; and 
a bone screw [[sized and configured to be screwed in the tibia [[
wherein the base body comprises an integration layer, an isolation layer and a fusion layer, wherein the fusion layer is able to form contact fusion of the base body with the polymer joint body, [[the integration layer is sized and configured to allow bone tissue and soft tissues to grow into the integration layer, and the isolation layer is a metal or ceramic layer disposed between the fusion layer and the integration layer to prevent permeation of polymeric material from the integration layer into the fusion layer and to prevent permeation of polymeric material from the fusion layer into the integration layer,
wherein the isolation layer comprises a bottom wall and a sidewall which are disposed at an angle of about 90 degrees, the bottom wall sized and configured to engage the tibial plateau of the tibia, the sidewall sized and configured to engage soft tissues around the meniscus substitute, the integration layer comprises a bone tissue integration portion disposed on the bottom wall and a soft tissue integration portion disposed on the sidewall, the bone tissue integration portion sized and configured to allow bone tissue ingrowth and the soft tissue integration portion sized and configured to allow soft tissue ingrowth, 
wherein the base body further comprises a soft tissue fixing portion, the soft tissue fixing portion is disposed on the sidewall of the isolation layer and extends out of the soft tissue integration portion, the soft tissue fixing portion comprises a suture slot and a suture column disposed in the suture slot, and the suture slot and the suture column form a passage that a suture line passes through to bundle and fix the soft tissues on the suture column, and
wherein the meniscus substitute is C-shaped.
2.-4. (Cancelled)
5. (Currently Amended) The meniscus substitute as claimed in claim [[1, wherein the integration layer [[and the fusion layer [[are porous [[structures.  
6. (Previously Presented) The meniscus substitute as claimed in claim 5, wherein a pore diameter of the porous structure of the bone tissue integration portion is 150µm to 1,200µm, and a pore diameter of the porous structure of the soft tissue integration portion is 400µm to 2,000µm.  
7. (Previously Presented) The meniscus substitute as claimed in claim 1, wherein the integration layer and/or the fusion layer are/is made by use of a Three-Dimensional (3D) printing technology.  
8. (Previously Presented) The meniscus substitute as claimed in claim 1, wherein the integration layer and/or the fusion layer are/is made by use of a metallic particle sintering technology.  
9-10. (Cancelled)
11. (Currently Amended) The meniscus substitute as claimed in claim 1, wherein a positioning protruding portion is disposed on a side, facing the tibia, of the base body, a first threaded hole cooperated to the bone screw is formed in the positioning protruding portion[[
12. (Currently Amended) The meniscus substitute as claimed in claim 11, wherein at least two sections of threads are disposed on the bone screw, a first thread and a second thread are disposed at two ends of the bone screw respectively, the first thread is disposed to be cooperated to the first threaded hole of the positioning protruding portion, the second thread is disposed to be cooperated to [[a second threaded hole formed in the tibia, and a nominal diameter of the second thread is not smaller than a nominal diameter of the first thread.
13.-20. (Cancelled)

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: the Prior Art does not disclose or suggest a meniscus substitue comprising the combination of structural and functional limitations as set forth in above-amended independent claim 1, particularly comprising:
a base body sized and configured to be disposed on a tibial plateau of a tibia; 
a polymer joint body having a lower surface disposed on the base body and an upper articulating surface sized and configured to engage a femoral condyle; and 
a bone screw sized and configured to be screwed in the tibia and connected with the base body; 
wherein the base body comprises an integration layer, an isolation layer and a fusion layer, wherein the fusion layer is able to form contact fusion of the base body with the polymer joint body, the integration layer is sized and configured to allow bone tissue and soft tissues to grow into the integration layer, and the isolation layer is a metal or ceramic layer disposed between the fusion layer and the integration layer to prevent permeation of polymeric material from the integration layer into the fusion layer and to prevent permeation of polymeric material from the fusion layer into the integration layer,
wherein the isolation layer comprises a bottom wall and a sidewall which are disposed at an angle of about 90 degrees, the bottom wall sized and configured to engage the tibial plateau of the tibia, the sidewall sized and configured to engage soft tissues around the meniscus substitute, the integration layer comprises a bone tissue integration portion disposed on the bottom wall and a soft tissue integration portion disposed on the sidewall, the bone tissue integration portion sized and configured to allow bone tissue ingrowth and the soft tissue integration portion sized and configured to allow soft tissue ingrowth, 
wherein the base body further comprises a soft tissue fixing portion, the soft tissue fixing portion is disposed on the sidewall of the isolation layer and extends out of the soft tissue integration portion, the soft tissue fixing portion comprises a suture slot and a suture column disposed in the suture slot, and the suture slot and the suture column form a passage that a suture line passes through to bundle and fix the soft tissues on the suture column, and
wherein the meniscus substitute is C-shaped.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774